66 N.Y.2d 994 (1985)
In the Matter of Sanford Reingold, Appellant,
v.
Edward I. Koch, as Mayor of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Decided December 19, 1985.
Stephanie S. Alter for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Fay Leoussis of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER, and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (111 AD2d 688).